Citation Nr: 0843413	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits in the amount of $50,905.00, to include whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Committee 
on Waivers and Compromises (CWC) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The RO in North Little Rock, Arkansas has 
subsequently assumed jurisdiction over this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

Although not addressed by the RO, the issue of the proper 
creation of the debt is implicit in the issue of waiver.  See 
Schaper v. Derwinski, 1 Vet.App. 430 (1991).

In computing a veteran's income for pension purposes, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a) 
(2008).  In general, income from Social Security 
Administration (SSA) payments for old age and survivors 
insurance or disability is countable as income.  38 C.F.R. § 
3.262(f) (2008).  Income received from welfare or public 
assistance or supplemental security income (SSI) is not 
countable as income.  38 C.F.R. §§ 3.262 (d), (f), 3.272 (a).  
A VA pension recipient must notify the VA of all 
circumstances, which will affect his entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his 
income changed.  38 C.F.R. § 3.660(a)(1) (2008).

In a November 2004 decision, the CWC denied the appellant 
entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $50,905.  While 
the CWC found no fraud, misrepresentation of a material fact, 
or showing of bad faith on the appellant's part in the 
creation of the debt, the CWC did find that repayment of the 
debt would not be against the principles of equity and good 
conscience, in that, repayment would not cause him undue 
financial hardship; rather, non-payment of the debt would 
unjustly enrich the appellant.  The period of time for the 
alleged overpayment at issue is from June 1, 1999, through 
December 1, 2003.

On appeal, the appellant maintains that he was not at fault 
in the creation of the alleged debt.  Rather, he provided 
information concerning benefits he was receiving from SSA (to 
the extent that he understood those benefits) at the time he 
originally applied for pension benefits and that the alleged 
debt was caused by sole VA administrative error.  

Therefore, prior to determining whether the appellant should 
be granted a waiver of the recovery of the alleged 
overpayment, the Board finds that the issue of whether the 
alleged overpayment was properly created must first be 
addressed.  Unfortunately, that question was not addressed by 
the RO, nor was the question of whether the alleged 
overpayment, in whole or in part, was created by sole VA 
administrative error.

In addition, the CWC determined that the date of June 1, 1999 
was the effective date for retroactive termination of pension 
benefits.  The CWC made this determination based on 
information from SSA which noted that the effective date of 
the appellant's SSA award was in May 1999.  However, an 
undated SSA notice referring to the record as of November 20, 
1998, does not specify whether the veteran's benefits were 
SSA disability benefits or SSI, and the record does not 
reflect an additional award notice from SSA until October 7, 
2003.  The Board finds this to be significant since the 
veteran further contends that an initial notice from SSA 
indicated that the veteran's benefits were SSI.  
Consequently, the Board finds that the RO should contact SSA 
and obtain copies of all notices and determinations issued by 
SSA concerning awards to the veteran during the period of the 
VA pension overpayment.  The RO should also clarify the 
nature of the SSA payments to the appellant during the period 
of the VA pension overpayment (e.g., disability benefits, 
SSI).

Moreover, the claims file contains only one annual 
eligibility verification report (EVR) for the period of June 
1, 1999 to December 1, 2003, dated in February 2001.  Thus, 
an effort should be made to obtain additional EVRs that may 
be available for the period between June 1, 1999 and December 
1, 2003, which are not already associated with the record.  
If this information is not forthcoming, then a notation to 
that effect is to be placed in the claims file.  

Due to the time that has passed since the submission of the 
veteran's December 2004 financial status report, he should 
also be requested to furnish a new report listing all monthly 
income, monthly expenses and assets.  Once obtained, all 
documentation should be associated with the claims file.  If 
this information is not forthcoming, then a notation to that 
effect is to be placed in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly 
income, monthly expenses and assets.  
Once obtained, all documentation should 
be associated with the claims file.  

2.  The RO should obtain copies of the 
appellant's pertinent EVRs for the 
period of June 1, 1999 to December 1, 
2003, and have the records associated 
with the claims file.  If this 
information is not forthcoming, then a 
notation to that effect is to be placed 
in the claims file.

3.  The RO should contact SSA and 
obtain copies of all notices and 
determinations issued by SSA concerning 
awards to the veteran from January 1998 
to December 2003.  The RO should also 
clarify the nature of the SSA payments 
to the appellant during this time 
period (e.g., disability benefits, 
SSI).

4.  Thereafter, the RO is to: 

a) address the question of whether the 
alleged overpayment was created due to 
sole VA administrative error (see 38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2)); and 

b) readjudicate the issue of 
entitlement to a waiver of the recovery 
of the overpayment of pension benefits 
in the amount of $50,905.00, to include 
whether the alleged overpayment was 
properly created.  

If the claim continues to be denied, 
the RO should provide the appellant and 
his representative with a supplemental 
statement of the case that contains the 
appropriate law and regulations and 
accurately reflects the reasons for its 
decision, to include how each of the 
elements in these laws and regulations 
affected the RO's determination.  The 
appellant and his representative should 
then be afforded the applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


